[Cite as State v. Redmond, 2022-Ohio-3734.]


                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                Plaintiff-Appellee,                 :
                                                             No. 111138
                v.                                  :

JONATHAN REDMOND,                                   :

                Defendant-Appellant.                :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: October 20, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                            Case No. CR-20-655230-A


                                              Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Debora Brewer, Assistant Prosecuting
                Attorney, for appellee.

                The Goldberg Law Firm and John J. Dowell, for
                appellant.

MARY J. BOYLE, J.:

                  Defendant-appellant, Jonathan Redmond (“Redmond”), appeals his

convictions for rape and kidnapping, following a bench trial. Redmond challenges

the sufficiency and weight of the evidence supporting his convictions, argues that he
received ineffective assistance of counsel, and maintains that the trial court did not

properly advise him when he waived his right to a jury trial. For the following

reasons, we affirm Redmond’s convictions.

I.   Procedural History and Factual Background

               On February 12, 2021, Redmond was charged in a six-count

indictment. Counts 1, 2, 4, 5, and 6 charged him with rape in violation of R.C.

2907.02(A)(2), and Count 3 charged him with kidnapping in violation of R.C.

2905.01(A)(4), all first-degree felonies.

               On March 11, 2021, a capias warrant was issued for Redmond for

failure to appear at the arraignment. Following his arrest, Redmond pled not guilty

to the indictment and was released on bond with court-supervised release, placed

on GPS home-detention monitoring, and ordered to have no contact with the victim.

Two months later, on May 12, 2021, the court granted Redmond’s request for bond

modification to remove GPS home-detention monitoring so that Redmond could

resume working, but continued the other bond conditions.

               On June 30, 2021, the trial court held a pretrial hearing at which

Redmond waived his right to a jury trial and executed a written jury waiver.

Redmond again waived his right to a jury trial and executed a second jury waiver at

a pretrial hearing held on November 15, 2021. The matter then proceeded directly

to a two-day bench trial. The state called the victim, C.M.; C.M.’s mother A.R.

(“mother”); S.T., a close family friend; Parma Police Detective Jonathan Fullerton
(“Detective Fullerton”); and C.M.’s pediatrician, Dr. Kathryn Corrigan (“Dr.

Corrigan”).

              C.M. testified that on October 6, 2018, just before her seventeenth

birthday, she visited her sister D.M. and D.M.’s boyfriend, Redmond, at their

apartment in Parma. (Nov. 15, 2021, tr. 33, 67.) At that time, C.M. had been living

with her mother. D.M., who is a year older than C.M., had recently moved out of

their mother’s house and began living with Redmond, who was then 25 years old.

(Nov. 15, 2021, tr. 33, 35, 163, 232.) C.M. testified that she did not know Redmond

very well. (Nov. 15, 2021, tr. 34, 53-54.) C.M. stated that while she was at the

apartment, she and D.M. watched television for a period of time before D.M. left the

apartment with two friends to pick up some LSD and go to a high school

homecoming dance. (Nov. 15, 2021, tr. 39-40.) C.M. stated that D.M. left her a blunt

to smoke. (Nov. 15, 2021, tr. 70.)

              C.M. testified that after D.M. left the apartment, Redmond came out

of the bedroom and began talking to her in the living room, asking if she was in a

relationship with anyone. (Nov. 15, 2021, tr. 40.) When asked on cross-examination

if she was high at the time, C.M. replied that she never smoked the blunt D.M. left

for her because it was extinguished sometime during her conversation with

Redmond. (Nov. 15, 2021, tr. 70.) C.M. testified that at some point during the

conversation, Redmond came over to where she was sitting on the couch, squatted

down before her, and leaned in to kiss her. (Nov. 15, 2021, tr. 41-42.) C.M. recalled
that she “sucked in her lips” to avoid contact with Redmond’s and told him, “No,

you’re dating my sister.” (Nov. 15, 2021, tr. 41-42.)

               C.M. testified that Redmond then stood before where she remained

sitting on the couch and offered her $300 if she could “make him cum.” (Nov. 15,

2021, tr. 42.) C.M. stated that Redmond then exposed his penis, grabbed the back

of her head, and thrust his penis into her mouth. (Nov. 15, 2021, tr. 42.) C.M.

testified that she tried to pull it out and told Redmond to stop. (Nov. 15, 2021, tr.

42-43.) She testified that Redmond then pulled her pajama pants down partway,

pushed her legs toward her chest, and began having vaginal intercourse with her on

the couch. (Nov. 15, 2021, tr. 43, 45, 78.) C.M. testified that she told Redmond to

stop “multiple times,” (Nov. 15, 2021, tr. 74.), and recalled that he periodically

looked out the patio window whenever he saw headlights shine into the living room.

(Nov. 15, 2021, tr. 43.)

               During C.M.’s testimony, the state introduced a two-page, hand-

drawn rendering of the apartment, which C.M. created when she first met with

detectives following the incident (“exhibit No. 1”). (Nov. 15, 2021, tr. 108.) The first

page of exhibit No. 1 shows two Xs drawn on the living room couch, one near the

arm of the couch and another closer to the center of the couch. C.M. testified that

these two Xs represented two different times Redmond had raped her on the couch.

(Nov. 15, 2021, tr. 111.) C.M. recalled that she had been sitting near the arm of the

couch (represented by the first X) when Redmond forced her to perform fellatio and

then vaginally penetrated her.
              C.M. testified that while Redmond was vaginally penetrating her, she

was crying, but “not noticeably loud.” (Nov. 15, 2021, tr. 43-44.) She stated that at

some point, Redmond stopped, and C.M. got up and went to the bathroom. (Nov.

15, 2021, tr. 44.) The first page of exhibit No. 1 shows that the apartment’s only

bathroom was located at the end of a hallway that opened beside the living room

couch. (Nov. 15, 2021, tr. 112.) The second page of the state’s exhibit No. 1 shows

that the bathroom and the apartment’s only bedroom share a wall, and the doorways

of each room are adjacent to one another. (Nov. 15, 2021, tr. 112.) C.M. testified

that as she opened the door to exit the bathroom, Redmond pushed her face-first

against the wall of the doorway leading to the bedroom, held her there, and resumed

vaginal intercourse with her from behind. (Nov. 15, 2021, tr. 44-45.) C.M. testified

that while Redmond did not hold her “super tight,” he kept her there and she could

not get away. (Nov. 15, 2021, tr. 45.)

              C.M. testified that after “five to seven minutes” of vaginal intercourse

in the hallway, Redmond then picked her up over his shoulder and carried her back

to the living room couch (marked by the second X in the state’s exhibit No. 1), where

he placed her in the same crunched position as before, with her legs pressed against

her chest, resumed vaginal intercourse, and began to “lick and spit on [her] vagina.”

(Nov. 15, 2021, tr. 45-46.) C.M. stated that she then broke down and started “loudly

sobbing” and Redmond finally stopped. (Nov. 15, 2021, tr. 47.) C.M. testified that

at some point during the incident, she had stopped saying “no” because Redmond

was not listening. (Nov. 15, 2021, tr. 47-48.) She recalled that the entire incident
lasted “five to seven minutes,” “the tail end of it [lasting] probably like a minute,

maybe two.” (Nov. 15, 2021, tr. 84.)

              C.M. testified that Redmond afterwards asked her to keep the

incident between them. (Nov. 15, 2021, tr. 49.) She recalled sitting on the living

room couch, texting her sister, waiting for her to return, and Redmond lying on the

living room floor doing the same. (Nov. 15, 2021, tr. 49.) When asked on cross-

examination why she had not immediately left the apartment, C.M. replied that she

froze, did not want to be alone, and did not want her sister to suspect something had

happened. (Nov. 15, 2021, tr. 88, 93.) C.M. recalled that D.M. appeared to be ill

when she returned to the apartment and had proceeded directly to the bathroom to

vomit. (Nov. 15, 2021, tr. 51) C.M. recalled leaving the apartment shortly after.

(Nov. 15, 2021, tr. 51.) Redmond followed C.M. out of the apartment, saying “We’re

good, right[?]” and “Everything is okay.” (Nov. 15, 2021, tr. 51.) When asked on

cross-examination if she ever returned to the apartment after the incident, C.M.

replied that she left that night without her shoes and may have returned the

following morning to retrieve them. (Nov. 15, 2021, tr. 94, 116-117.)

              C.M. testified that she did not immediately tell anyone about the

incident because she did not want to ruin her relationship with her sister or her

sister’s relationship with Redmond. (Nov. 15, 2021, tr. 52.) C.M. testified that she

first told a family friend about the incident a few weeks after and informed her

mother about it a week after that. (Nov. 15, 2021, tr. 54, 56.) C.M. recalled seeing

Redmond three times after the incident, once at her uncle’s house for pumpkin
carving; again at her mother’s house on Halloween; and once more at her school

play. (Nov. 15, 2021, tr. 98.) C.M. testified that after she told her mother about the

incident, her mother urged her to file a police report and took her to the Parma police

station. (Nov. 15, 2021, tr. 57.) C.M. recalled that she first reported the incident to

the police in late 2018 or early 2019, and met with a female detective. (Nov. 15, 2021,

tr. 58.) She recalled telling the detective that she was not sure she wanted to move

forward with the case, and the detective informed her that the file would remain

open for a period of time. (Nov. 15, 2021, tr. 57-58)

               S.T., a close family friend, testified that C.M. told her about the

incident around Thanksgiving 2018. (Nov. 15, 2021, tr. 149.) C.M.’s mother testified

that she learned about the incident after confronting C.M. about her grades the

Sunday following Thanksgiving 2018. (Nov. 15, 2021, tr. 126.) She testified that

C.M. was a strong student and C.M.’s teachers contacted her because C.M.’s grades

were dropping. (Nov. 15, 2021, tr. 126.) When asked on cross-examination if C.M.’s

grades had been dropping because of marijuana use, C.M.’s mother replied that C.M.

did not have a marijuana problem, D.M. did, and she only later discovered that C.M.

smoked marijuana. (Nov. 15, 2021, tr. 138-139.) She testified that on November 27,

2018, she went by herself to the Parma police station to file a report on C.M.’s behalf

but was told that C.M. would need to be there. (Nov. 15, 2021, tr. 133.) She testified

that C.M. was at first reluctant to file a report but eventually went with her to meet

with Parma Police Detective Amanda Kaniecki (“Detective Kaniecki”). (Nov. 15,

2021, tr. 134.). C.M.’s mother recalled sitting in the police station lobby while C.M.
gave her statement to the detective, learning afterwards that the investigation would

remain pending. (Nov. 15, 2021, tr. 134-135.) She also recalled taking C.M. to her

pediatrician around the same time to get her tested for a suspected sexually

transmitted disease. (Nov. 15, 2021, tr. 135.)

               Parma Police Detective Jonathan Fullerton (“Detective Fullerton”)

testified that the initial report of the incident was made through a crime-tip email in

November 2018, and assigned to Detective Kaniecki, his partner. (Nov. 15, 2021, tr.

153.) Detective Fullerton stated that he did not have much involvement in the case

at first. He recalled assisting in some research and identifying the date of the

incident as October 6, 2018, based on C.M.’s statement to Detective Kaniecki that

the incident had occurred the night of the homecoming dance. (Nov. 15, 2021, tr.

153.) Detective Fullerton testified that C.M. returned to the Parma police station in

June 2020, and wanted to reopen the case. (Nov. 15, 2021, tr. 152.) Detective

Fullerton stated that, at this point, the case had been suspended and Detective

Kaniecki had been promoted to sergeant, so the case was then assigned to him.

(Nov. 15, 2021, tr. 152, 155.) Detective Fullerton reviewed the case with C.M., spoke

with S.T., and attempted to speak to Redmond, but Redmond declined to give a

statement. (Nov. 15, 2021, tr. 154.) Detective Fullerton testified that following his

interview with C.M. and conversation with S.T., he referred the case to the county

prosecutor’s office. (Nov. 15, 2021, tr. 155.)

               C.M.’s pediatrician, Dr. Kathryn Corrigan (“Dr. Corrigan”), testified

that C.M.’s mother brought C.M. to see her on December 5, 2018, and waited in the
waiting room during the appointment. Dr. Corrigan’s progress notes from this

appointment were admitted into evidence as exhibit No. 2. Dr. Corrigan testified

that C.M. informed her that she had been raped by her sister’s 25-year-old boyfriend

six weeks before; that she had been left alone in the apartment with Redmond for

two hours, “during which time he was touching her, making her uncomfortable, and

trying to get her to perform sexual acts for the Internet”; and that “she kept saying

no, was crying and screaming.” (Nov. 16, 2021, tr. 162-164.) Dr. Corrigan described

C.M. as anxious and tearful as she related the incident. (Nov. 16, 2021, tr. 166.) She

testified that C.M. tested negative for a sexually transmitted disease, (Nov. 16, 2021,

tr. 168), and she referred C.M. for a psychological evaluation, after which C.M. was

diagnosed with adjustment disorder, anxiety, and depression. (Nov. 16, 2021, tr.

165.)

               At the close of the state’s case in chief, Redmond moved for judgment

of acquittal pursuant to Crim.R. 29, arguing that in her “taped statement” to

Detective Kaniecki, C.M. reported that Redmond had wanted to record their sex acts

for the internet, and C.M. omitted this statement from her testimony. (Nov. 15,

2021, tr. 173.)   Redmond argued that this inconsistency undermined C.M.’s

credibility. The state responded that C.M. was never asked about the alleged

inconsistency. The trial court denied the motion, as well as Redmond’s request to

consider C.M.’s recorded statement, because C.M.’s recorded statement to Detective

Kaniecki was not admitted into evidence.
              The defense called one witness, C.M.’s sister D.M. D.M. testified that

the day of the incident had not been the first time C.M. visited the apartment. She

recalled one other time that C.M. had visited the apartment with a friend and

smoked marijuana in the living room and that C.M. may have visited another time

with their mother. (Nov. 16, 2021, tr. 186.) D.M. testified that their mother knew

about D.M. and C.M.’s marijuana use and had smoked it with them. (Nov. 16, 2021,

tr. 181-182.) D.M. testified that she suspected C.M. was high on marijuana the day

of the incident but did not recall giving her a blunt because D.M. was being drug

tested and had stopping using marijuana during that time. (Nov. 16, 2021, tr. 185.)

On cross-examination, D.M. admitted that she had taken LSD that evening, which

caused her to vomit when she returned to the apartment. (Nov. 16, 2021, tr. 188.)

She also recalled that C.M. left the apartment shortly after D.M. returned but came

back the following morning and remained in the apartment 20-30 minutes while

Redmond was there. (Nov. 15, 2021, tr. 189-190.) D.M. testified that on October 17,

2018, a week and a half following the incident, C.M. and Redmond were playing with

light sabers at a Halloween family gathering and D.M. recorded a video of it, as well

as a video of C.M. putting Redmond’s light saber in her mouth. (Nov. 15, 2021, tr.

194-195.) Three still images of these videos retained by D.M. were admitted into

evidence as exhibits A, B, and C.

              Following the conclusion of the second day of trial, on November 16,

2021, the trial court found Redmond guilty of rape (Counts 1, 2, 4, 5, and 6) and

kidnapping (Count 3). The matter proceeded to sentencing on November 23, 2021.
The trial court sentenced Redmond to four years in prison to be served concurrently

“as to all counts,” determined him to be a Tier III sex offender (the most severe

classification), notified him that he would be subject to a mandatory five-year term

of postrelease control, and credited him with 13 days in jail. This appeal followed.1

II. Law and Analysis

       A. Sufficiency of the Evidence

               In his first assignment of error, Redmond argues that his convictions

were not supported by sufficient evidence. Specifically, Redmond contends that

there was insufficient evidence of force to support his convictions for rape and

kidnapping.

               A challenge to the sufficiency of the evidence questions whether the

state has met its burden of production. State v. Swanson-Reed, 8th Dist. Cuyahoga

No. 110724, 2022-Ohio-1401, ¶ 12, citing State v. Thompkins, 78 Ohio St.3d 380,

390, 678 N.E.2d 541 (1997). Whether the evidence is legally sufficient to support a

conviction is a question of law. Thompkins at 386, 678 N.E.2d 541. “[A] conviction

based on legally insufficient evidence constitutes a denial of due process.” Id. When

reviewing a sufficiency challenge, the reviewing court must examine the evidence

admitted at trial and determine “whether such evidence, if believed, would convince


       1 On May 10, 2022, this court sua sponte remanded the matter to the trial court
pursuant to App.R. 9(E) to correct the blanket sentence “as to all counts” that the trial
court stated in its sentencing entry and restate the sentence for each count that it imposed
at the sentencing hearing. On July 21, 2022, the trial court issued a corrected sentencing
entry that imposed a four-year prison term for Counts 1, 2, 3, 4, 5, and 6, to be served
concurrently, for a total prison term of four years. The trial court made no other changes
to the sentencing entry.
the average mind of the defendant’s guilt beyond a reasonable doubt.” State v.

Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus.

“[T]he relevant inquiry is whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt.” Thompkins at 386. The

question is not “‘whether the state’s evidence is to be believed, but whether, if

believed, the evidence against a defendant would support a conviction.’” Swanson-

Reed, 2022-Ohio-1401, ¶ 12, quoting Thompkins at 390.

               A rape conviction under R.C. 2907.02(A)(2) requires proof of “sexual

conduct with another when the offender purposely compels the other person to

submit by force or threat of force.” “Sexual conduct” includes vaginal intercourse,

fellatio, and cunnilingus. R.C. 2907.01(A). A kidnapping conviction under R.C.

2905.01(A)(4) requires evidence that the defendant forcefully removed a person

from one place to another or forcefully restrained the person’s liberty to engage in

sexual activity with that person against that person’s will. “Sexual activity,” in

relevant part, means “sexual conduct” as that term is defined above.              R.C.

2907.01(C).

               “Force,” as used in the rape and kidnapping statutes, is defined as

“any violence, compulsion, or constraint exerted by any means upon or against a

person.” R.C. 2901.01(A)(1). The amount of force needed to commit either crime

depends on the age, size, and strength of the parties and their relation to each other.

State v. Heard, 8th Dist. Cuyahoga No. 107777, 2019-Ohio-2920, ¶ 20 (rape in
violation of R.C. 2907.02(A)(2)); State v. Browder, 8th Dist. Cuyahoga No. 99727,

2014-Ohio-113, ¶ 16 (kidnapping in violation of R.C. 2905.01(A)(4)).

               Here, C.M. testified concerning Count 1 (fellatio) that Redmond stood

before her while she sat on the couch, grabbed the back of her head, and thrust his

penis into her mouth. (Nov. 15, 2021, tr. 42.). She testified that she tried to pull it

out and “continuously” told Redmond “no” and “stop.” (Nov. 15, 2021, tr. 42-43.)

As for Count 2 (vaginal penetration), C.M. testified that after Redmond removed his

penis from her mouth, he pulled her pants down, pushed her legs to her chest, and

had vaginal intercourse with her. (Nov. 15, 2021, tr. 43, 45, 78.) She testified that

Redmond continued though she told him to stop “multiple times.” (Nov. 15, 2021,

tr. 74.) C.M. also testified that she was crying. (Nov. 15, 2021, tr. 43-44.) Regarding

Count 4 (vaginal penetration), C.M. testified that after the two incidents on the living

room couch, she went to the bathroom, and when she emerged, Redmond pushed

her against the wall from behind, held her there, and resumed vaginal intercourse

with her. (Nov. 15, 2021, tr. 44.) C.M. testified that she could not get away. (Nov.

15, 2021, tr. 45.) Lastly, C.M. testified regarding Count 3 (kidnapping), Count 5

(vaginal penetration), and Count 6 (cunnilingus) that after holding her against the

wall during vaginal intercourse outside the bathroom, Redmond picked her up over

his shoulder and carried her back to the living room couch, where he resumed

vaginal intercourse and began to “lick and spit on [her] vagina.” (Nov. 15, 2021, tr.

46.) She testified that Redmond only stopped after she started “loudly sobbing.”

(Nov. 15, 2021, tr. 47.)
               Redmond argues that the sex was consensual.             However, this

argument is not supported by the record. At the time of the incident, C.M. was 16

years old and Redmond was 25 years old. C.M. testified that she “was scared”;

Redmond “is a bigger and older person” than she is and was “dating [her] sister,”

(Nov. 15, 2021, tr. 73.) C.M. also testified that she “did not consent * * * never once

consented” and said “no,” “stop,” and “you’re dating my sister” “multiple times.”

(Nov. 15, 2021, tr. 73-75, 88.)

               Redmond also argues that C.M. “made no physical attempt to stop”

these sex acts. Ohio’s rape statute, however, provides that “[a] victim need not prove

physical resistance to the offender in prosecutions under [the statute].” R.C.

2907.02(C). And “there is no requirement under Ohio law that a victim resist in

order for a defendant’s act to be forceful.” State v. Poole, 8th Dist. Cuyahoga No.

107829, 2019-Ohio-3366, ¶ 33.

               Viewing the evidence in a light most favorable to the prosecution, we

find that a rational trier of fact could conclude beyond a reasonable doubt that

Redmond compelled C.M. to engage in each sex act by force sufficient to overcome

her will and that his rape and kidnapping convictions are therefore supported by

sufficient evidence.

               Redmond’s first assignment of error is overruled.
      B. Manifest Weight of the Evidence

               In his second assignment of error, Redmond argues that his

convictions are against the manifest weight of the evidence based on inconsistencies

in C.M.’s testimony that undermine her credibility.

               Unlike a sufficiency challenge, which questions whether the state has

met its burden of production, a manifest-weight challenge questions whether the

state has met its burden of persuasion. State v. Bowden, 8th Dist. Cuyahoga No.

92266, 2009-Ohio-3598, ¶ 13, citing Thompkins at 390. “‘[W]eight of the evidence

involves the inclination of the greater amount of credible evidence.’” State v. Harris,

8th Dist. Cuyahoga No. 109060, 2021-Ohio-856, ¶ 32, quoting Thompkins at 387.

“Under the manifest weight-of-the-evidence standard, a reviewing court must ask

the following question: whose evidence is more persuasive — the state’s or the

defendant’s?” State v. Williams, 8th Dist. Cuyahoga No. 108275, 2020-Ohio-269, ¶

86, citing State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶

25. A reversal on the basis that a verdict is against the manifest weight of the

evidence is granted “‘only in the exceptional case in which the evidence weighs

heavily against the conviction.’” Thompkins at 387, quoting State v. Martin, 20

Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983). When reviewing a challenge

to the manifest weight of the evidence following a bench trial, we recognize the trial

court is serving as factfinder:

      “Accordingly, to warrant reversal from a bench trial under a manifest
      weight of the evidence claim, this court must review the entire record,
      weigh the evidence and all reasonable inferences, consider the
      credibility of witnesses and determine whether in resolving conflicts in
      evidence, the trial court clearly lost its way and created such a manifest
      miscarriage of justice that the judgment must be reversed and a new
      trial ordered.”

State v. Ferguson, 8th Dist. Cuyahoga No. 108603, 2020-Ohio-3119, ¶ 22, quoting

State v. Bell, 8th Dist. Cuyahoga No. 106842, 2019-Ohio-340, ¶ 41.

              Redmond first argues that C.M.’s testimony omits the nature of her

interactions with him in the days and weeks following the incident. C.M. testified

that she saw Redmond three times after October 6, 2018—at a pumpkin-carving

party at her uncle’s house, on Halloween at her mother’s house, and at one of her

school plays. (Nov. 15, 2021, tr. 98-99.) Redmond claims that their interaction was

friendly on at least one of these occasions, as shown in exhibits A, B, and C, which

are three still images of videos that D.M. testified she had recorded at her uncle’s

house on October 17, 2018. (Nov. 16, 2021, tr. 197.)

              Exhibit A is date- and time-stamped October 17, 2018, 8:24 p.m., and

depicts C.M. and Redmond play fighting with light sabers in a kitchen area. Exhibits

B and C appear to have been taken in a different location. Exhibit B depicts C.M.

leaning toward the camera, her mouth near the tip of a light saber, and contains on

its reverse side a handwritten date and time of October 17, 2018, 8:22 p.m., written

by D.M. (Nov. 16, 2021, tr. 196.) Exhibit C depicts C.M. in the same room and

position as exhibit B, but this time putting her mouth around the tip of the light

saber. (Nov. 16, 2021, tr. 193-197.)

              Redmond argues that C.M.’s behavior in these images, particularly

the sexual innuendo in exhibits B and C, casts doubt on her rape allegations.
Although the October 17, 2018 date on exhibit A does show that C.M. and Redmond

were play fighting with light sabers a little more than a week following the incident,

the behavior to which Redmond directs our focus in exhibit A has little bearing on

whether C.M. consented to sex with Redmond on October 6. We also decline to

accept Redmond’s interpretation of exhibits B and C. Unlike exhibit A, exhibits B

and C are not date- and time-stamped, appear to have been taken in a different

location, and Redmond does not appear in either photo.

              Redmond next argues that C.M.’s testimony was inconsistent about

the duration of the rape. Specifically, Redmond points to C.M.’s testimony on direct

examination that the rape outside the bathroom lasted “five to seven minutes” and

contends that it conflicts with her testimony on cross-examination that “[t]he whole

thing was like five to seven minutes.” (Nov. 15, 2021, tr. 45, 84.) But Redmond

offers only part of C.M.’s testimony on cross-examination. C.M. testified that “[t]he

whole thing was like five to seven minutes. So, like, after the bathroom, being back

on the couch, that was the tail end of it, probably like a minute, maybe two.” This

testimony is not inconsistent. Each rape with which Redmond was charged could

very well fit into the five-to-seven-minute duration that C.M. recalled.

              Redmond also points to C.M.’s testimony on direct examination that

she did not say anything but was “crying,” not loudly, but with “tears welling up in

[her] eyes” when Redmond first penetrated her vaginally and contends that this

testimony conflicts with her testimony on cross-examination that at this point she

said “no,” “stop,” and “[y]ou’re dating my sister” “multiple times.” (Nov. 15, 2021,
tr. 43, 74.) However, Redmond overlooks that C.M. testified that at this point she

was “[c]ontinuously saying, ‘No, you’re dating my sister. We should — you should

not be doing this. Stop.’” (Nov. 15, 2021, tr. 42-43.) C.M. also testified that her

words did not stop Redmond: “No clearly wasn’t in his vocabulary, so I don’t know

why I would continue to use a word that wasn’t comprehendible.” (Nov. 15, 2021,

tr. 48) C.M. further testified that she had “tried to be quiet and just tried to — like,

just take it and leave.” (Nov. 15, 2021, tr. 47.) We find no inconsistency in this

testimony.

               Redmond next contends that C.M.’s testimony omits Redmond’s

attempts to get her to engage in sex acts that he wanted to post to the internet. Dr.

Corrigan’s testimony and exhibit No. 2 both reference C.M.’s statement that

Redmond had wanted to record sex acts for the internet. But neither the state nor

the defense asked C.M. about this statement. Redmond also points out that Dr.

Corrigan’s progress notes do not indicate that C.M. had been penetrated. Dr.

Corrigan testified, however, that the purpose of the appointment was STD testing

and that she did not expect to find any evidence of rape during her examination of

C.M. because any physical signs of rape, such as bruising, would have healed by the

time of the appointment. (Nov. 16, 2021, tr. 168.) These alleged inconsistencies are

not well taken.

               Lastly, Redmond argues that C.M.’s decisions to remain in the

apartment following the incident, return to the apartment the following morning,

and delay reporting the incident for several months are inconsistent with her rape
allegations. While these are not inconsistencies, they do go to C.M.’s credibility.

C.M. testified that she remained in the apartment because she froze and waited for

her sister to return so that she could leave. (Nov. 15, 2021, tr. 49, 93.) She also

testified that she thought that if she remained in the apartment, she could leave

without anyone stopping her or suspecting anything was wrong or positioning her

to say something about the incident. (Nov. 15, 2021, tr. 49-50.) C.M. further

testified that she delayed reporting the incident because she did not want to ruin her

relationship with her sister or her sister’s relationship with Redmond and did not

want to cause problems in her family. (Nov. 15, 2021, tr. 52.) C.M.’s testimony

explains her actions following the incident.

               Therefore, after reviewing the entire record, weighing the evidence

and all reasonable inferences, and considering the witnesses’ credibility, we do not

find that this is the exceptional case in which the evidence weighs heavily against the

conviction or that in resolving conflicts in the evidence, the trial court clearly lost its

way.

               Redmond’s second assignment of error is overruled.

       C. Ineffective Assistance of Counsel

               In his third assignment of error, Redmond argues that he received

ineffective assistance of counsel for counsel’s failure to make compelling arguments

during his Crim.R. 29 motion and failure to introduce impeachment evidence.

               To establish ineffective assistance of counsel, an appellant must

establish “(1) deficient performance by counsel, i.e., performance falling below an
objective standard of reasonable representation, and (2) prejudice, i.e., a reasonable

probability that, but for counsel’s errors, the outcome of the proceeding would have

been different.” State v. Sowell, 148 Ohio St.3d 554, 2016-Ohio-8025, 71 N.E.3d

1034, ¶ 138, citing Strickland v. Washington, 466 U.S. 668, 687-688, 694, 104 S.Ct.

2052, 80 L.Ed.2d 674 (1984); State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373

(1989), paragraphs two and three of the syllabus. The failure to prove either prong

of this two-part test makes it unnecessary for a court to consider the other prong.

State v. Madrigal, 87 Ohio St.3d 378, 389, 721 N.E.2d 52 (2000), citing Strickland

at 697.

               A licensed attorney is presumed to be competent, and a defendant

claiming ineffective assistance bears the burden of proof. State v. Black, 2019-Ohio-

4977, 149 N.E.3d 1132, ¶ 35 (8th Dist.), citing State v. Smith, 17 Ohio St.3d 98, 100,

477 N.E.2d 1128 (1985). “‘A reviewing court will strongly presume that counsel

rendered adequate assistance and made all significant decisions in the exercise of

reasonable professional judgment.’” State v. Powell, 2019-Ohio-4345, 134 N.E.3d

1270, ¶ 69 (8th Dist.), quoting State v. Pawlak, 8th Dist. Cuyahoga No. 99555, 2014-

Ohio-2175, ¶ 69.

               “Trial counsel’s strategic choices must be accorded deference and

cannot be examined through the distorting effect of hindsight.” State v. Conway,

109 Ohio St.3d 412, 2006-Ohio-2815, 848 N.E.2d 810, ¶ 115, citing Strickland at 689

and State v. Cook, 65 Ohio St.3d 516, 524-525, 605 N.E.2d 70 (1992). “‘Debatable

trial tactics do not constitute [ineffective] assistance.’” State v. Williams, 8th Dist.
Cuyahoga No. 97730, 2012-Ohio-4277, ¶ 18, quoting State v. Clayton, 62 Ohio St.2d

45, 49, 402 N.E.2d 1189 (1980). Whether or how to impeach a witness is a trial

tactic. Id.; State v. Artis, 6th Dist. Lucas No. L-19-1267, 2021-Ohio-2965, ¶ 79.

Speculation about the factfinder’s possible reaction to trial counsel’s strategy is

insufficient to demonstrate prejudice. Sowell, 148 Ohio St.3d 554, 2016-Ohio-8025,

71 N.E.3d 1034, at ¶ 142.

               Redmond argues that counsel’s Crim.R. 29 motion failed to set forth

the elements of each offense to demonstrate that the state failed to meet its burden

of production.    As we found after reviewing Redmond’s first assigned error,

however, the state produced sufficient evidence supporting the elements of each

charged offense. Therefore, Redmond was not prejudiced by any alleged failure on

the part of counsel to make a more thorough sufficiency argument in his Crim.R. 29

motion. Instead, counsel chose to attack C.M.’s credibility, arguing that the state

had failed to make its case because “[o]bviously the credibility of the victim is the

issue here.” (Nov. 16, 2021, tr. 175.) Counsel’s decision to attack C.M.’s credibility

is a trial tactic that does not constitute ineffective assistance. See Williams at ¶ 18.

               Redmond also argues that defense counsel failed to impeach C.M. by

statements she allegedly made to Detective Kaniecki that Redmond wanted to

record their sex acts for the internet. The state acknowledges that neither it nor

defense counsel asked C.M. about her statement to Detective Kaniecki but maintains

that Redmond speculates about the impact these statements would have had at trial.
               This alleged statement by C.M. was already before the court in exhibit

No. 2 and through Dr. Corrigan’s testimony that during their December 18, 2018

appointment, C.M. said that Redmond was “trying to get her to perform sexual acts

for the Internet.” (Nov. 15, 2021, tr. 164.) We struggle to see how introducing a

similar statement that C.M. made to Detective Kaniecki would have changed the

trial’s outcome. Sowell, 148 Ohio St.3d 554, 2016-Ohio-8025, 71 N.E.3d 1034, at ¶

142. Furthermore, any evidence that Redmond contends his attorney should have

introduced at trial, including C.M.’s alleged statement to the police, is not before this

court. When an ineffective-assistance claim is based on evidence outside the record,

the proper vehicle for raising the claim is a petition for postconviction relief, not a

direct appeal. State v. Fisher, 8th Dist. Cuyahoga No. 108494, 2020-Ohio-670, ¶

22; State v. Allen, 8th Dist. Cuyahoga No. 86065, 2006-Ohio-1841, ¶ 24. Redmond’s

ineffective-assistance claim cannot therefore be based on C.M.’s statement to

Detective Kaniecki.

               Redmond’s third assignment of error is overruled.

      D. Jury Waiver

               In his fourth assignment of error, Redmond argues that the trial court

failed to comply with R.C. 2945.05 by failing to confirm that Redmond fully

understood all the rights he would be waiving by waiving his right to a jury trial.

               R.C. 2945.05 requires that a jury waiver be in writing, signed by the

defendant, filed as part of the record, and made in open court after the defendant

has had an opportunity to consult with counsel. To meet the “in open court”
requirement of R.C. 2945.05, “there must be some evidence in the record that the

defendant while in the courtroom and in the presence of counsel, if any,

acknowledged the jury waiver to the trial court.” State v. Lomax, 114 Ohio St.3d

350, 2007-Ohio-4277, 872 N.E.2d 279, ¶ 49.

              A jury waiver must be voluntary, knowing, and intelligent. Crim.R.

23; State v. Ruppert, 54 Ohio St.2d 263, 375 N.E.2d 1250 (1978). “Waiver may not

be presumed from a silent record,” but “[i]f the record shows a jury waiver, the

conviction will not be set aside except on a plain showing that the defendant’s waiver

was not freely and intelligently made.” State v. Fitzpatrick, 102 Ohio St.3d 321,

2004-Ohio-3167, 810 N.E.2d 927, ¶ 37.             “Moreover, a written waiver is

presumptively voluntary, knowing, and intelligent.” Id.

              Here, at two separate jury-waiver hearings, the first held on June 30,

2021, and the second held directly before trial on November 15, 2021, the trial court

reviewed Redmond’s right to a jury trial with him and confirmed in the presence of

counsel that he had consulted with counsel, understood his rights, and wished to

waive his right to a jury. The trial court stated on the record at each hearing that

Redmond executed a written jury waiver in the trial court’s presence and the waiver

form was thereafter filed with the clerk’s office. The record therefore reveals that

Redmond’s jury waiver was voluntarily, knowingly, and intelligently made.

              Redmond’s fourth assignment of error is overruled.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.
      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution. The defendant’s

conviction having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

21 of the Rules of Appellate Procedure.



MARY J. BOYLE, JUDGE

SEAN C. GALLAGHER, A.J., and
CORNELIUS J. O’SULLIVAN, JR., J., CONCUR